Case: 19-60315     Document: 00515779232         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 12, 2021
                                  No. 19-60315
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Eugene Udoka Udensi,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 768 451


   Before Davis, Stewart, and Ho, Circuit Judges.
   Per Curiam:*
          Eugene Udoka Udensi, a native of Cameroon and dual citizen of
   Cameroon and Nigeria, applied for asylum, withholding of removal, and
   relief under the Convention Against Torture (CAT), based on fear of future
   persecution if he returned to those countries based on imputed political


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60315      Document: 00515779232           Page: 2   Date Filed: 03/12/2021




                                     No. 19-60315


   opinion due to his father’s involvement with the Movement for the
   Actualization of the Sovereign State of Biafra (MASSOB), a political group
   in Nigeria, and his mother’s involvement with the Ambazonia political group
   in Cameroon. His applications for asylum, withholding, and CAT protection
   were denied based on the immigration judge’s (IJ) finding of a lack of
   corroborative evidence, which was upheld by the Board of Immigration
   Appeals (BIA). The BIA also denied Udensi’s motions to reconsider and to
   reopen to consider new evidence.
          Udensi, through counsel, argues that the IJ deprived him of a fair
   hearing and his right to due process by finding that he was partially credible,
   by finding that he failed to provide corroborating evidence of his claims, and
   by denying his application for relief.      He contends that corroborating
   evidence was not reasonably available given the short amount of time he was
   given to produce such evidence.
          We review an immigration court’s findings of fact for substantial
   evidence. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). We may not
   reverse an immigration court’s factual findings unless “the evidence was so
   compelling that no reasonable factfinder could conclude against it.” Id. at
   537. In order to carry his burden of proof, a petitioner must sometimes
   present reasonably available corroborative evidence of his claims, and the
   failure to do so may be dispositive of the petitioner’s application for relief
   without regard to the credibility of his testimony. Rui Yang v. Holder, 664
   F.3d 580, 585-87 (5th Cir. 2011). In reviewing challenges to determinations
   regarding the availability of corroborating evidence, we consider whether the
   IJ was “compelled to conclude that such corroborating evidence is
   unavailable.” Id. at 587 (quoting 8 U.S.C. § 1252(b)(4)).
          Udensi’s statement that he did not think to ask his cousin Iweka
   Udensi for an affidavit which could corroborate his testimony did not compel




                                          2
Case: 19-60315      Document: 00515779232          Page: 3    Date Filed: 03/12/2021




                                    No. 19-60315


   the conclusion that this corroborating evidence was unavailable. See Yang,
   664 F.3d at 587. Udensi’s assertion that he could not obtain an affidavit from
   his wife’s aunt, Agnes Tanyi, on time does not mean such evidence was
   unavailable. Udensi himself suggested that he could get the evidence he
   needed in one week, and if he needed more time, the IJ told him he could
   request it. When the IJ pressed him for evidence supporting his claim that
   he would be targeted as a family member, Udensi did not request a
   continuance from the IJ in order to obtain a letter from his wife’s aunt or any
   other evidence that could have corroborated his claim. The fact that Udensi
   proceeded pro se and was detained did not excuse him from the requirement
   to provide reasonably available corroborative evidence. See Yang, 664 F.3d
   at 587-88.
          Prior to disposing of an alien’s claim, the IJ is not required to provide
   “advance notice of the specific corroborating evidence necessary to meet the
   applicant’s burden of proof and an automatic continuance for the applicant
   to obtain such evidence.” Avelar-Oliva v. Barr, 954 F.3d 757, 771 (5th Cir.
   2020). The IJ was not required to continue the proceedings on its own when
   Udensi failed to provide corroborating evidence. See id. When the IJ noted
   the deficiencies in Udensi’s evidence and asked Udensi why he did not
   provide such evidence, it was up to Udensi to request a continuance to obtain
   the evidence.
          Substantial evidence supports the IJ’s and BIA’s determination that
   Udensi failed to present sufficient corroborative evidence, that such evidence
   was reasonably available, and that the IJ and BIA were not “compelled to
   conclude that such corroborating evidence [was] unavailable.” See Yang, 664
   F.3d at 587-88. Udensi has not shown a violation of due process. See Anwar
   v. INS, 116 F.3d 140, 144 (5th Cir. 1997). Lastly, the BIA’s determination
   that the evidence was insufficient to establish that the Nigerian or Cameroon
   governments were interested in persecuting Udensi on account of an



                                          3
Case: 19-60315       Document: 00515779232            Page: 4     Date Filed: 03/12/2021




                                       No. 19-60315


   imputed political opinion or his family relationship to his parents is supported
   by substantial evidence. See Wang, 569 F.3d at 536. 1
          Udensi has failed to brief his claims for withholding of removal and
   CAT protection apart from asylum. By failing to brief any issues related to
   his claims for withholding of removal or CAT relief, Udensi has waived or
   abandoned them. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
          Udensi argues that in denying his motion to reopen, the BIA refused
   to consider a piece of critical corroborative evidence, the arrest warrant,
   because of a factual finding that was clearly erroneous. He contends that the
   date on the arrest warrant, May 22, 2018, was the date on which he allegedly
   failed to appear, not the date of the issuance of the arrest warrant, and that
   the arrest warrant was not available to him to be presented at his hearing on
   October 25, 2018. Udensi also argues that the BIA’s refusal to consider the
   affidavits he submitted with his motion to reopen is not based on substantial
   evidence and deprived him of due process.
          A “motion to reopen is a form of procedural relief that asks the [BIA]
   to change its decision in light of newly discovered evidence or a change in
   circumstances since the hearing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 339
   (5th Cir. 2016) (internal quotations and citation omitted). In order to warrant
   reopening, the evidence offered must be “material” and “not available and
   could not have been discovered or presented at the former hearing.” 8 CFR
   § 1003.2(c)(1).
          Motions to reopen removal proceedings are disfavored, and the
   moving party bears a heavy burden. Altamirano-Lopez v. Gonzales, 435 F.3d
   547, 549 (5th Cir. 2006). “In reviewing the denial of a motion to reopen, this


          1
             Because the BIA did not address the IJ’s findings on credibility, we do not
   consider the IJ’s credibility determination. See Yang, 664 F.3d at 587.




                                            4
Case: 19-60315      Document: 00515779232           Page: 5     Date Filed: 03/12/2021




                                     No. 19-60315


   court applies a highly deferential abuse-of-discretion standard, regardless of
   the basis of the alien’s request for relief.” Gonzalez-Cantu v. Sessions, 866
   F.3d 302, 304 (5th Cir. 2017) (internal quotations and citation omitted). We
   “must affirm the BIA’s decision as long as it is not capricious, without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach.” Id. at 304-05 (internal
   quotations and citation omitted).
          In denying Udensi’s motion to reopen, the BIA determined that the
   affidavits of his family members “clearly could have been presented at his
   October 25, 2018, merits hearing,” and that the arrest warrant was issued on
   May 22, 2018, predating his merits hearing by five months. Udensi does not
   explain in his brief what efforts he made to obtain the arrest warrant or the
   affidavits. Two months after he filed his motion to reopen, Udensi submitted
   the affidavit of his wife, who stated that she had attempted to get affidavits
   from people back home to corroborate Udensi’s claims but she could only get
   one.   She explained that the political situation in Cameroon made it
   impossible to obtain affidavits or evidence to corroborate Udensi’s claims.
   She attested that most of the people she contacted were unable to provide
   affidavits due to the conditions in the countries and because the people were
   scared, and they could not find a law firm or a court to notarize affidavits.
   Notably, Udensi’s wife did not include any of this information about her
   difficulties obtaining corroborating evidence in her letter submitted with the
   original application for asylum. Udensi does not explain how the conditions
   in the countries changed between October 25, 2018, the date of his hearing,
   and November 26, 2018, November 27, 2018, or December 7, 2018, the dates
   of the affidavits he submitted, such that he was able to get the affidavits in
   such a short time immediately following his hearing. In one of those
   affidavits, the witness stated that he was the person who informed Udensi
   that the military was coming after him with a warrant for his arrest, which




                                           5
Case: 19-60315     Document: 00515779232           Page: 6   Date Filed: 03/12/2021




                                    No. 19-60315


   warning he gave so that Udensi could leave for his safety, confirming that the
   arrest warrant was issued before Udensi left Cameroon in June 2018.
          Udensi has not shown that the BIA abused its discretion in denying
   his motion to reopen. See Gonzalez-Cantu, 866 F.3d at 304-05. Udensi did
   not have a protected liberty interest in his motion to reopen, and his due-
   process claim fails. See Altamirano–Lopez, 435 F.3d at 550. Udensi makes no
   arguments challenging the BIA’s determination that his motion to reconsider
   was untimely or challenging the BIA’s denial of his request for sua sponte
   reconsideration and equitable tolling, and so Udensi has waived review of
   these issues. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          The petitions for review are DENIED.




                                         6